Citation Nr: 0024666	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for human 
immunodeficiency virus (HIV) related illness, rated as 
noncompensably disabling prior to November 12, 1998 and 10 
percent disabling thereafter.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from July 1988 to March 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for HIV- 
related illness, and assigned an original noncompensable 
disability evaluation.  In a rating decision dated in 
December 1999, the RO granted a 10 percent evaluation 
effective to November 12, 1998.  As addressed in the decision 
below, the issue listed on the title page has been rephrased 
to better reflect the claim on appeal.

The Board notes that, in August 2000, the appellant submitted 
medical evidence to the Board which had not previously been 
considered by the RO as well as a waiver of RO consideration 
of this evidence in the first instance.  The Board will 
proceed accordingly.  See 38 C.F.R. § 20.1304(c) (1999).

The Board further notes that the appellant appears to have 
raised claims for service connection for macrocytic anemia 
and hyperlipidemia as secondary to medication treatment for 
service connected HIV- related illness.  These claims are 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained by the 
RO.

2.  In November 1998, the appellant filed a timely Notice of 
Disagreement with the RO's assignment of an initial rating in 
September 1998.  He was issued a Statement of the Case in 
April 1999, and he submitted a timely Substantive Appeal the 
next month.

3.  Prior to October 20, 1995, the appellant's HIV- related 
illness remained asymptomatic without manifestations of T4 
cell counts below 500, memory loss, depression resulting in 
employment limitations or necessity for use of approved 
medications.

4.  Beginning on October 20, 1995, the appellant's HIV- 
related illness manifested itself with T4 cell counts less 
than 200, Hairy Cell Leukoplakia, diarrhea and necessity for 
use of approved medications, but absent refractory 
constitutional symptoms, pathological weight loss or AIDS- 
related opportunistic infection or neoplasm.


CONCLUSIONS OF LAW

1.  The appellant timely appealed the RO's September 1998 
rating decision which granted service connection for HIV- 
related illness and assigned an initial disability 
evaluation.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.201 (1999); Gallegos v. Gober, No. 99-106 (Aug. 11, 
2000).

2.  Prior to October 20, 1995, the criteria for an initial 
(compensable) evaluation for HIV- related illness have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.88b, Diagnostic Codes 6351, 
9440 (1999).

3.  Beginning on October 20, 1995, the criteria for an 
initial evaluation of 30 percent, but no more, for HIV- 
related illness have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, Diagnostic 
Code 6351 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that symptoms associated with his HIV- 
related illness warrants an initial disability evaluation in 
excess of the ratings assigned by the RO.  His allegations 
and the evidence of record, when viewed in the light most 
favorable to his claim, are sufficient to well ground his 
claim within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992).  
Furthermore, he has undergone recent VA HIV- related illness 
examination and his relevant treatment records have been 
associated with the claims folder.  The Board accordingly 
finds the duty to assist him, mandated by 38 U.S.C.A. § 5107, 
has been satisfied.

In its evaluation, the Board must grant the appellant's claim 
if the weight of the evidence supports the claim or is in 
relative equipoise.  However, the Board must deny his claim 
if the weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1999); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Initially, the Board notes that the appellant filed his claim 
for service connection for HIV- related illness in March 
1992.  In a rating decision dated in September 1998, the RO 
granted service connection for HIV- related illness, and 
assigned an initial noncompensable disability evaluation.  In 
a letter received on November 18, 1998, the appellant 
indicated that he desired to "reopen" his claim on the 
basis that he disagreed with the RO's assignment of his 
initial rating.  The RO denied an increased rating by 
decision in March 1999.  An April 1999 statement by the 
appellant was accepted by the RO as a Notice of Disagreement 
(NOD), and a Statement of the Case (SOC) was issued later 
that month.  In May 1999, the appellant filed his Substantive 
Appeal.  In a rating decision dated in December 1999, the RO 
granted a 10 percent evaluation effective to the "reopened" 
claim in November 12, 1998.

Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning its jurisdiction, see 
38 C.F.R. § 20.101(c) (1999), and has the obligation to make 
an independent determination of its jurisdiction irregardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  
Upon review of the November 18, 1998 filing, the Board is of 
the opinion that the appellant timely filed an NOD with his 
initial rating following the RO's grant of service connection 
for HIV- related disease.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.201 (1999); Gallegos v. Gober, No. 99-106 
(Aug. 11, 2000) (an NOD need only consist of a writing which 
expresses disagreement with an RO decision).  He timely 
perfected his appeal following the issuance of the SOC in 
April 1999.  38 U.S.C.A. § 20.302(b) (1999).  Therefore, the 
Board finds that the appellant is entitled to have his claim 
evaluated as an initial rating.  See Fenderson v. West, 12 
Vet.App. 119 (1999) (separate or "staged" ratings must be 
assigned in initial rating claims where the evidence shows 
varying levels of disability for separate periods of time).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of an infectious disease and/or immune disorder 
is ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999).  Specifically, the severity of HIV- 
related illness is rated under the criterion of Diagnostic 
Code 6351.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351 
(1999).  A noncompensable rating is assignable where the 
condition is asymptomatic following an initial diagnosis of 
HIV infection, with or without lymphadenopathy or decreased 
T4 cell count.  A 10 percent rating is warranted following 
development of definite medical symptoms, T4 cell count of 
200 or more and less than 500, and on approved medication(s), 
or; with evidence of depression or memory loss with 
employment limitations.  A 30 percent evaluation is warranted 
with recurrent constitutional symptoms, intermittent 
diarrhea, and on approved medication(s), or; minimum rating 
with T4 cell count less than 200, or Hairy Cell Leukoplakia, 
or Oral Candidiasis.  A 60 percent rating is warranted for 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or; minimum rating following 
development of AIDS- related opportunistic infection or 
neoplasm.

The term "approved medication(s)" includes medications 
prescribed as part of a research protocol at an accredited 
medical institution.  38 C.F.R. § 4.88b, Diagnostic Code 
6351, Note 1 (1999).  Psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  38 C.F.R. § 4.88b, Diagnostic 
Code 6351, Note 2 (1999).

The appellant's service medical records do not show a 
clinical diagnosis of HIV- related illness.  He was treated 
for pneumonia in March 1989.  In December 1989, he was 
diagnosed with a somatoform disorder, not otherwise specified 
(NOS) and personality disorder NOS after undergoing a 
psychiatric evaluation for complaint of vertigo, blurring 
vision, hearing problems, scalp pains, stomach distress and 
pains in his side.  He complained of hematemesis, swollen 
knee joints, migraines, nausea, stomach cramps, indigestion 
and depression on his February 1990 separation examination.  
At that time, he had a recorded weight of 120 pounds and his 
complete blood count (CBC) revealed abnormal cholesterol, 
hemoglobin, hematocrit and white blood cell counts.

Post- service, an April 1990 VA Compensation and Pension 
examination report revealed abnormally high white blood cell 
count and mean corpuscular hemoglobin concentration on CBC 
testing.  A June 1990 VA psychiatric report recorded his 
complaints of periodic bouts of sadness, feelings of 
worthlessness, fatigue, insomnia, poor appetite and inability 
to work because no one would hire him.  He was given a 
diagnosis of adjustment disorder with depressed mood and 
schizoid personality disorder which resulted in moderate to 
severe industrial and social impairment.  He began working 
two shifts a day as a motel night clerk in August 1990.  In 
October 1990, he complained of fatigue and sore throat 
following treatment for periodontitis, and was prescribed 
prophylactic antibiotic coverage for a transient bacteremia.  

An August 1991 VA CBC revealed hyperlipidemia and abnormally 
high white blood cell count and hemoglobin results.  He 
complained of submandibular lymphadenopathy in April 1991.  
He was placed on Bactrim DS in February 1992 due to 
bronchitis and pleurisy.  He first tested positive to HIV at 
the Georgia Public Health Department in March 1992, and he 
filed his service connection claim later that month.

A March 1992 VA clinical record next reveals the appellant's 
complaints of generalized skeletal pain, swollen glands, sore 
throats, pleurisy, recurrent bronchitis, migraines, chills 
and intermittent diarrhea.  His review of systems was 
significant for a questionable urinary tract infection, joint 
aches, bilateral tonsillar nodes, bowel sounds, guarding on 
exam of the liver and spleen and right inguinal nodes.  He 
had an initial antigenic marker on helper T cells (CD4 or T4) 
count of 965.  He had a recorded weight of 115 pounds.  His 
initial infectious disease (ID) consultation in April 1992 
revealed spotty aural, axillary and inguinal adenopathy, but 
there were no constitutional symptoms.  It was noted that he 
was not taking any medications, and he was given an 
impression of asymptomatic HIV.  His HIV remained 
asymptomatic in September 1992 and he had a recorded weight 
of 123 pounds.

A March 1993 ID clinic visit, which revealed gingivitis and 
skin lesion on the neck, again revealed an impression HIV 
asymptomatic.  He was prescribed Lomotil for diarrhea in June 
1993 at which time his CD4 count was 607 and his weight was 
120 pounds.  His CD4 count increased to 723 in August 1993.  
He continued to complain of intermittent diarrhea in November 
1993.  His January 1994 CD4 count was 948 and his HIV 
remained asymptomatic.  He declined a March 1994 
recommendation to undergo antiretroviral treatment to further 
increase his CD4 count.  At that time, his HIV was deemed 
asymptomatic and he had a recorded weight of 119.  He was 
prescribed Kenalog Oragel for apthous ulcers in the floor of 
this mouth in July 1994, but he was otherwise 
"asymptomatic."

A November 1994 VA systemic conditions examination report 
records the appellant's complaints of bouts of diarrhea, 
recurrent aphthae, nausea, vomiting, occasional heartburn 
with upper abdominal pain, chronic cough, frequent migraines, 
back pain and troubled sleep.  He had gained weight and 
indicated resolution of his previous complaints of recurrent 
fever, enlarged lymph nodes, sweats and joint pains.  He was 
given a diagnosis of HIV positive with no present symptoms.

In January 1995, the appellant submitted a statement which 
asserted that his HIV illness was causing him depression, 
impotency, social impairment and limited the types of 
employment opportunities available to him.  An April 1995 VA 
clinical record reveals that his CD4 count had decreased to 
590.  On May 9, 1995, he was prescribed zidovudine (AZT) 
which he discontinued in August 1995 due to complaint of 
chest pain.  At that time, he complained of headaches and 
chills, but his examination was unremarkable and his HIV was 
considered stable.  He had a recorded weight of 126 pounds.

On October 20, 1995, the appellant first recorded a DC4 count 
of 188.  At that time, he was placed on Saquinavir which, 
according to his physician, currently has FDA approval as an 
antiretroviral agent for treatment of HIV.  In November 1995, 
he complained of loose stools, his physical examination was 
positive for oral hairy leukoplakia, and he was placed on 
Bactrim DS.  He had a CD4 count of 383 in April 1996.  A June 
1996 VA systemic conditions examination was essentially 
unremarkable but noted his history of high viral titers 
following his separation from service.  In October 1996, he 
was counseled not to miss his scheduled appointments and to 
make certain compromises at work due to his health status.  
He also showed manifestations of minimal adenopathy with 
complaint of chronic insomnia.  He had a recorded weight of 
123 pounds.  He complained of fatigue and laryngitis in 
November 1996 as well as hoarse throat and scattered wheezes 
in December 1996.  In December 1996, his CD4 count increased 
to 736.  He was treated for a lesion on the lower lip in 
December 1997.  A February 1997 ID clinic visit noted that he 
was asymptomatic with the exception of mild right upper 
quadrant soreness that was questionable for a hepatitis 
flare-up.  He manifested some scattered wheezes in the lung 
fields with an increasing viral load in June 1997, but his 
CD4 count remained above 500.

A May 1998 VA HIV- related illness examination report 
recorded the appellant's complaint of rare diarrhea and 
intermittent general malaise.  His weight had increased and 
his cognitive function had improved.  He was taking Indovir 
3TC and D4T and Bactrim, but his viral load had been 
increasing despite a CD4 count above 700.  He had no known 
recurrent opportunistic infections or recurrent 
constitutional symptoms.  In February 1999, his CD4 count was 
1,235.  The next month he was treated for flu syndrome with 
gastrointestinal manifestations.  A June 1999 ID clinic visit 
revealed a notation that Entamoeba was the cause of his 
intermittent loose stool over the years.  He voiced vague 
complaint of malaise and fatigue.  A November 1999 VA HIV- 
related illness examination revealed a history positive for 
intermittent diarrhea and constipation, depression and 
decrease in energy, occasional monilial problems in the 
mouth, heavy leukoplakia and possible oral candidiasis.  In 
July 2000, he complained of continuous loose stools, fatigue, 
and depression, but he did not desire antidepressants.  At 
that time, his CD4 count was 357.  

From the time period prior to October 20, 1995, the Board 
finds, by a preponderance of the evidence, that a compensable 
disability evaluation is not warranted.  In this respect, the 
evidence first shows that the appellant tested positive for 
HIV in March 1992.  His claims folder reveals numerous 
complaints such as generalized skeletal pain, swollen glands, 
sore throats, pleurisy, recurrent bronchitis, migraines, 
chills and intermittent diarrhea.  He also alleged that 
numerous disease processes, such as vertigo, blepharitis, 
mitral valve prolapse and problems with his ears, liver, 
spleen, prostate, Entamoeba, etc., were physical 
manifestations of his HIV- related illness.  However, the 
Board notes that, as a layperson, he is not competent to 
speak to matters involving medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Furthermore, his references to the standards issued by the 
Center for Disease Control, in and of itself, are 
insufficient to establish that his claimed conditions are 
manifestations of his HIV- related illness.  See Sacks v. 
West, 11 Vet.App. 314 (1998) (generic medical evidence that 
does not specifically opine to the particular facts of a 
case, without additional medical opinion, is insufficient to 
serve as competent medical evidence).

The medical evidence of record, while showing treatment for 
the various ailments claimed by the appellant, has 
nonetheless shown consistent impressions by his attending 
physicians that his HIV- related illness was 
"asymptomatic."   His T4 cell count remained above 500 and 
he was not placed on an approved medication until August 
1995.  There were no complaints of memory loss.  He did 
complain of depression, but the evidence is unclear as to 
whether his depression was attributable to his HIV- related 
illness or his psychiatric diagnoses which preceded his 
initial diagnosis of HIV by at least two years.  Nonetheless, 
he was gainfully employed since August 1990 without any 
evidence tending to show that his HIV- related illness 
resulted in employment limitations.  Accordingly, for the 
time period prior to October 20, 1995, a compensable 
disability evaluation for HIV- related illness was not 
warranted under Diagnostic Code 6153.

The Board further finds that, for the time period prior to 
October 20, 1995, there were no diagnoses of central nervous 
system manifestations, opportunistic infections and/or 
neoplasms upon which to consider separate disability 
evaluations.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351, 
Note 2 (1999).  The appellant did manifest symptoms of 
depression which may have been related, in part, to his HIV- 
related illness.  However, even with consideration of the 
benefit of the doubt rule, the evidence shows that his 
depression did not require control by continuous medication 
and he was able to work two shifts a night as a motel clerk 
without any reports of decrease in work efficiency and 
ability to perform occupational tasks.  As such, a separate 
compensable disability would not be warranted for his 
complaints of depression.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9440 (1999).  

Beginning on October 20, 1995, however, the Board finds that 
the appellant met the criterion for a 30 percent rating for 
HIV- related illness under Diagnostic Code 6153.  On October 
20, 1995, he was placed on an approved medication for 
treatment of HIV- related illness after recording a T4 count 
of 188.  The following month, he was diagnosed with oral 
hairy leukoplakia and placed on prophylactic antibiotic 
coverage with Bactrim DS.  His examiner subsequently 
counseled him to make compromises at work due to his health 
status.  He manifested T4 counts below 500 on two other 
occasions in April 1996 and July 2000.  As such, the Board 
finds that the appellant is entitled to a 30 percent rating 
effective to October 20, 1995.

Nonetheless, the evidence of record does not show entitlement 
to a 60 percent rating for HIV- related illness during any 
time period after October 20, 1995.  In this respect, there 
is evidence of weight gain instead of pathological weight 
loss.  Furthermore, there is no medical evidence of the 
existence of refractory constitutional symptoms or AIDS- 
related opportunistic infection or neoplasm.  As such, the 
criterion for a 60 percent rating under Diagnostic Code 6351 
has not been met.  Furthermore, there is no evidence of 
central nervous system manifestations.  See 38 C.F.R. § 
4.88b, Diagnostic Code 6351, Note 2 (1999).  There are 
complaints of depression and fatigue, but his psychiatric 
manifestations would not warrant a higher overall result.  
See 38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).

Finally, the Board does not find that the appellant's 
symptomatology associated with his service connected HIV- 
related illness presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996).  In this respect, 38 C.F.R. § 3.321(b)(1) provides 
that an extraschedular evaluation may be assigned for an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, which results in an impractical 
application of the regular schedular standards.  In this 
case, the appellant has not been hospitalized for his HIV- 
related illness.  He does have some employment limitations, 
as contemplated by the enumerated criteria in Diagnostic Code 
6351, but the evidence does not show that his HIV- related 
illness has "markedly" interfered with employment which, to 
the date of this decision, has remained full time.  As such, 
the Board finds no basis for further action on this question.  
VA O.G.C. Prec. 6-96 (1996).

The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).

ORDER

Prior to October 20, 1995, the claim for an increased 
(compensable) initial rating for HIV- related illness is 
denied.

Beginning on October 20, 1995, a 30 percent initial rating, 
but not higher, for HIV- related illness is granted, subject 
to the criteria that govern the payment of monetary awards.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

